Exhibit NORTEK REPORTS 1ST-QUARTER RESULTS PROVIDENCE, RI, May 19, 2009—Nortek, Inc. (“Nortek”), a leading diversified global manufacturer of innovative, branded residential and commercial ventilation, HVAC and home technology convenience and security products, today announced first-quarter financial results.Nortek reported sales of $439 million and operating earnings of $14.6 million for the quarter ended April 4, Key financial highlights for the first quarter of 2009 included: · Net sales of $439 million, compared to the $540 million recorded in 2008. · Operating earnings of $14.6 million compared to $23.4 million in the first quarter of 2008. · Depreciation and amortization expense of $15.5 million compared to$17.4 million in last year’s first quarter. Richard L. Bready, Chairman and Chief Executive Officer, said, “Nortek continues to manage its business well considering the meltdown in the new housing market, the financial crisis impact on refinancings and foreclosures on existing homes and the reduced level of renovation and remodeling spending.Nortek continues to focus on cost-reduction initiatives, including reductions in headcount and discretionary spending.” As of April 4, 2009, Nortek had approximately $128.4 million in unrestricted cash, cash equivalents and marketable securities and had $145 million of borrowings outstanding under its asset-backed revolving credit facility. Mr. Bready added, “We expect these difficult new housing market conditions will continue throughout 2009 until foreclosures work their way through the system and housing prices stabilize.Furthermore, consumer spending on home remodeling and repair expenditures will not improve substantially until consumer confidence increases and consumers reinvest in their homes.” Nortek* (a wholly owned subsidiary of Nortek Holdings, Inc., which is a wholly owned subsidiary of NTK Holdings, Inc.) is a leading diversified global manufacturer of innovative, branded residential and commercial ventilation, HVAC and home technology convenience and security products.Nortek offers a broad array of products including: range hoods, bath fans, indoor air quality systems, medicine cabinets and central vacuums, heating and air conditioning systems, and home technology offerings, including audio, video, access control, security and other products. *As used herein, the term “Nortek” refers to Nortek, Inc., together with its subsidiaries, unless the context indicates otherwise. This term is used for convenience only and is not intended as a precise description of any of the separate corporations, each of which manages its own affairs. This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements are based on Nortek’s current plans and expectations and involve risks and uncertainties that could cause actual future activities and results of operations to be materially different from those set forth in the forward-looking statements. Important factors impacting such forward-looking statements include the availability and cost of raw materials and purchased components, the level of construction and remodeling activity, changes in general economic conditions, the rate of sales growth and product liability claims. Nortek undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. For further information, please refer to the reports and filings of Nortek with the Securities and Exchange Commission. # # # NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED SUMMARY OF OPERATIONS For the first quarter ended April 4, 2009 March 29, 2008 (Dollar amounts in millions) Net Sales $ 439.0 $ 540.2 Costs and Expenses: Cost of products sold 317.5 391.6 Selling, general and administrative expense, net (see Note C) 101.0 118.5 Amortization of intangible assets 5.9 6.7 424.4 516.8 Operating earnings 14.6 23.4 Interest expense (38.3 ) (27.4 ) Investment income 0.1 0.2 Loss before provision for income taxes (23.6 ) (3.8 ) Provision for income taxes 9.1 0.3 Net loss $ (32.7 ) $ (4.1 ) The accompanying notes are an integral part of this unaudited condensed consolidated summary of operations. (A) The unaudited condensed consolidated summary of operations includes the accounts of Nortek, Inc. and all of its wholly-owned subsidiaries (individually and collectively, the “Company” or “Nortek”), after elimination of intercompany accounts and transactions, without audit and, in the opinion of management, reflects all adjustments of a normal recurring nature necessary for a fair statement of the interim periods presented and has been prepared on the basis of a going concern.However, the conditions noted below create uncertainty about Nortek’s parent company’s, NTK Holdings, Inc. (“NTK Holdings”), ability to meet its debt obligations as they come due on March 1, 2010 and beyond and the implications of such non payments, including a possible change of control at Nortek, as discussed below.The unaudited condensed consolidated summary of operations does not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the outcome of this uncertainty. It is suggested that this unaudited condensed consolidated summary of operations be read in conjunction with the consolidated financial statements and the notes included in the Company's latest quarterly report on Form 10-Q, its latest annual report on Form 10-K and its current reports on Form 8-K as filed with the Securities and Exchange Commission (“SEC”). (B) The Company and its parent company, NTK Holdings, have substantial debt service obligations.During 2010, NTK Holdings alone has cash debt service obligations of approximately $162.3 million, including a payment of approximately $147.4 million due on March 1, 2010 under its 10 3/4% Senior Discount Notes.The Company has significant cash payments due on its indebtedness and certain other specified obligations in 2009 and thereafter.For the year ending December 31, 2009, the Company owes principal and interest payments on its indebtedness in the total amount of approximately $164.5 million.In the fiscal year ending December 31, 2010, the total of principal and interest payments on indebtedness is approximately $146.6 million.For 2009, the Company’s principal sources of liquidity include approximately $88.4 million of unrestricted cash and cash equivalents at April 4, 2009, cash flow from its subsidiaries in 2009, Nortek’s ability to borrow under the terms of its ABL Facility and Nortek’s subsidiaries’ unrestricted cash and cash equivalent balances of approximately $40.0 million at April 4, 2009. The ability of NTK Holdings to service its outstanding indebtedness depends on the likelihood of obtaining additional capital, restructuring the terms of such indebtedness or obtaining dividends or other payments from Nortek.The ability of NTK Holdings to obtain additional capital is adversely affected by the substantial amount of NTK Holdings’ and the Company’s outstanding indebtedness, including indebtedness of Nortek and its subsidiaries, which is structurally senior in right of payment to any new debt or equity financing for NTK
